DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 3 – 8 in the reply filed on January 28, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 5, 6, 7, 8; the claims recites the limitation "nitriding the film”.  There is insufficient antecedent basis for this limitation in the claim. In particular, their respective ancestor claim recites a step of nitriding a “film forming raw material absorbed on the substrate”. However, the recitation of “nitriding the film” does not necessarily refer back to the aforementioned step and it becomes unclear if the phrase is meant to refer back to the aforementioned step or to an unrecited nitriding step of another object that can be “a film”, e.g. a resultant film of an iteration of the claimed steps.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 3 – 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsuura et al. US 2006/0216481 A1 (hereafter “Matsuura”).
Regarding claim 3 – 8, Matsuura is directed to methods of forming silicon nitride films (Abstract). Matsuura discloses a method comprising: loading semiconductor wafers [substrates] into a reaction tube of a processing apparatus [processing container] (Fig. 1; [0024], [0047]); supplying a plasma supplying dichlorosilane (DCS) gas into the reaction tube with the substrate inside to react with nitrogen atoms on the semiconductor wafer [absorbing a gas containing a film-forming raw material] ([0053] – [0054]); supplying hydrogen gas across a pair of electrodes in a plasma generating unit of the processing apparatus that is adjacent and fluidly connected to the reaction tube [plasma generation space in communication with an inside of the processing container, supplying hydrogen gas as well to the processing container via the plasma generation space] ([0057] – [0058]); applying radio-frequency power to excite the hydrogen gas and convert the gas into a plasma comprising hydrogen radicals ([0058]); supplying ammonia across the pair of electrodes in the plasma generating unit and applying radio-n-cycle occurs before the hydrogen radical generation within a (n+1)-cycle which occurs before a (n+2) DCS gas absorption step).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. US 10,388,511 B2 (hereafter the “‘511 patent claims”). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant claims are to be found in the ‘511 patent claims 1 – 11 (as the instant claims fully encompasses ‘511 patent claims 1 – 11).  The difference between the instant claims and the ‘511 patent claims 1 – 11 lies in the fact that the patent claim includes many more elements and is thus more specific. Thus the invention of claims 1 – 11 of the In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993). Since instant claims is anticipated by claim 1 – 11 of the patent, it is not patentably distinct from claims 1 – 11 of the patent.

Claims 3 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. US 7,625,609 B2 (hereafter the “‘609 patent claims”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘609 patent claims in combination would encompass in effect a “species” of the more “generic” claims of the instant claims. It has been held that the generic invention is “anticipated" by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993).
 
Claims 3 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 – 13 of copending Application No. 17/305389 (hereafter the “‘389 copending claims”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘389 copending claims in combination would encompass in effect a “species” of the more “generic” claims of the instant claims. It has been held that the generic invention is “anticipated" by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 3 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of copending Application No. 17/125,577 (hereafter the “‘577 copending claims”). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the ‘577 copending claims in combination would encompass in effect a “species” of the more “generic” claims of the instant claims. It has been held that the generic invention is “anticipated" by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of copending Application No. 16/829222 (hereafter the “‘222 copending claims”). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the ‘222 copending claims in combination would encompass in effect a “species” of the more “generic” claims of the instant claims. It has been held that the generic invention is “anticipated" by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto et al. US 2016/0365246 A1: Fig. 1, 2; [0019] – [0027], [0121]
Motoyama et al. US 2015/0275368 A1: Fig. 1, 2; [0032] – [0033], [0050] – [0054]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717